



Exhibit 10.3




SEELOS THERAPEUTICS, INC.
[ ], 2018
Apricus Biosciences, Inc.
11975 El Camino Real, Suite 300
San Diego, California 92130
Telephone:    
Facsimile:    
Attention: Chief Executive Officer
E-mail:    




Re: Seelos Therapeutics, Inc. - Lock-Up Agreement
Dear Sirs:
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Securities Purchase Agreement"), dated as of
October 16, 2018 by and among Seelos Therapeutics, Inc. ("Seelos"), Apricus
Biosciences, Inc. ("Apricus") and the investors party thereto (the "Buyers"),
with respect to the issuance of (i) shares of Seelos' common stock, par value
$0.00001 per share (the "Seelos Common Stock"), and (ii) two series of warrants
(the "Warrants"), which Warrants will be exercisable to purchase shares of
Apricus' common stock, par value $0.001 per share (the "Apricus Common Stock,"
and together with the Seelos Common Stock, the "Common Stock"), of Apricus.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.
In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the date hereof and ending on the
date that is thirty (30) calendar days after the earlier of (x) such time as all
of the Registrable Securities may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), (y) the one (1) year anniversary of the Closing Date, and (z) the
date that the Initial Registration Statement (as defined in the Registration
Rights Agreement) has been declared effective by the Securities and Exchange
Commission; provided that, this clause (z) shall only apply if there are no
Cutback Shares (as defined in the Registration Rights Agreement) arising from
the Initial Registration Statement (the "Lock-Up Period"), the undersigned will
not, and will cause all affiliates (as defined in Rule 144 promulgated under the
1933 Act) of the undersigned or any person in privity with the undersigned or
any affiliate of the undersigned not to, (A) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase, make any short
sale or otherwise dispose of or agree to dispose of, directly or indirectly, any
shares of Common Stock or Common Stock Equivalents, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities and Exchange Act of 1934, as
amended (the "Exchange Act"), and the rules and regulations of the Securities
and Exchange Commission promulgated thereunder with respect to any shares of
Common Stock or Common Stock Equivalents owned directly by the undersigned
(including holding as a custodian)




1

--------------------------------------------------------------------------------





Exhibit 10.3


or with respect to which the undersigned has beneficial ownership within the
rules and regulations of the Securities and Exchange Commission (collectively,
the "Undersigned's Shares"), or (B) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any of the Undersigned's Shares, whether any such transaction
described in clause (A) or (B) above is to be settled by delivery of shares of
Common Stock or other securities, in cash or otherwise, (C) make any demand for
or exercise any right or cause to be filed a registration statement, including
any amendments thereto, with respect to the registration of any shares of Common
Stock or Common Stock Equivalents or (D) publicly disclose the intention to do
any of the foregoing.
The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned's Shares even if the
Undersigned's Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned's
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned's Shares.
Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (i) as a bona fide gift or gifts, (ii) to any person related to the
undersigned by blood or adoption who is an immediate family member of the
undersigned, any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned, (iii) to the undersigned's estate,
following the death of the undersigned, by will, other testamentary document,
intestacy or other operation of law, (iv) by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement, (v) to any
partnership, corporation or limited liability company which is controlled by the
undersigned and/or by any immediate family member of the undersigned, or (vi)
for bona fide financial and estate planning purposes, including to any trust for
the direct or indirect benefit of the undersigned or immediate family of the
undersigned; provided that, in each of the foregoing cases, such transfer is not
for value and each donee, heir, beneficiary or other transferee or distributee
agrees to be bound in writing by the restrictions set forth herein.
Further, the restrictions and obligations contemplated in this Lock-Up Agreement
shall not apply to (i) the exercise of an option (including a net or cashless
exercise of an option) to purchase shares of Common Stock, and any related
transfer of shares of Common Stock to Seelos or Apricus, as applicable, for the
purpose of paying the exercise price of such options or for paying taxes
(including estimated taxes) due as a result of the exercise of such options or
vesting of equity awards (or the disposition to Seelos or Apricus, as
applicable, of any shares of restricted stock granted pursuant to the terms of
any employee benefit plan or restricted stock purchase agreement); provided
that, for the avoidance of doubt, the underlying shares of Common Stock shall
continue to be subject to the restrictions on transfer set forth in this Lock-Up
Agreement, (ii) the establishment of a trading plan pursuant to Rule 10b5-1
under the Exchange Act for the transfer of Common Stock; provided that, such
plan does not provide for any transfers of Common Stock during the Lock-Up
Period, (iii) transfers by the undersigned of shares of Common Stock purchased
by the undersigned on the open market following the closing of the transactions
contemplated by the Securities Purchase




2

--------------------------------------------------------------------------------





Exhibit 10.3


Agreement, (iv) transfers to Seelos or Apricus, as applicable, pursuant to any
contractual arrangement that provides for the transfer of the Undersigned's
Shares or such other securities to Seelos or Apricus, as applicable, or in
connection with the termination of the undersigned's employment or other service
relationship with Seelos or Apricus, as applicable, or (v) transfers pursuant to
a bona fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of Common Stock involving a change of control of
Seelos or Apricus, as applicable, including, for the avoidance of doubt, the
transactions contemplated by that certain Agreement and Plan of Merger and
Reorganization by and among Apricus, Arch Merger Sub, Inc. and Seelos, dated as
of July 30, 2018; provided that, in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Undersigned’s
Shares shall remain subject to the restrictions set forth herein.
For purposes of this Lock-Up Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned's Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with Apricus' transfer agent (the
"Transfer Agent") and registrar against the transfer of the Undersigned's Shares
except in compliance with the foregoing restrictions.
In order to enforce this covenant, Apricus shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.
The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that Apricus
shall be entitled to specific performance of the undersigned's obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Securities Purchase Agreement.
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors, and assigns.
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction's choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.
[Remainder of page intentionally left blank]




3

--------------------------------------------------------------------------------





Exhibit 10.3


Very truly yours,
______________________________
Exact Name of Stockholder
______________________________
Authorized Signature
______________________________
Title


Agreed to and Acknowledged:


SEELOS THERAPEUTICS, INC.




By: _______________________
Name:
Title:






APRICUS BIOSCIENCES, INC.




By: _______________________
Name:
Title:










4